DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed on July 27, 2022.
Claims 1-14, 16-20, 22, 24-32 are pending.  Claims 16-17 are withdrawn.  Claims 24-32 are newly added.
Claims 1-6, 8-14, 18-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al in view of Elia in view of Nodera in view of Galloway et al.
Claim 7 stands rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al in view of Elia in view of Nodera in view of Galloway et al in view of Takagiwa et al.
Claim 22 stands rejected under Morishita et al in view of Elia in view of Nodera in view of Galloway et al in view of Takagiwa et al.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-14, 18-20, 24, 26-27, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al (US Patent Application 2012/0053288 (already of record)) in view of Elia (US Patent Application 2008/0176088 (already of record)) in view of Nodera (US Patent Application 2006/0089434 (already of record)) in view of Galloway et al (WO 2013/013070 (already of record)).
Regarding claims 1-6, 8-14, 18-20, 24, 26-27, 31, Morishita et al teaches a nanocomposite comprising a nanostructure that is excellent in dispersability in an aqueous solvent (Abstract, Paragraph 11).  Morishita et al further teaches the nanostructure can be a SWNT or MWNT (Paragraph 27) having an average diameter of 100nm or less and has an upper limit of 1000nm or less and an aspect ratio of 80 or more wherein high aspect ratio of greater than at least 80 of the nanotubes/nanostructures provide improvement in thermal conductive properties, electrical properties and dispersion of the composites as well as mechanical, tensile and impact strength (Paragraphs 24-25).  Morishita et al further teaches adsorbing a copolymer to the nanostructure, the nanostructure can be uniformly dispersing in a resin and solvent (Paragraph 78).  Morishita et al further teaches a composition comprising 0.1-50vol% of the nanocomposite in a resin (Paragraph 80).  Morishita et al further teaches mixing the nanostructure and copolymer and also a resin and/or additive by melt-kneading and is uniformly mixed (Paragraphs 88, 90).  Morishita et al further teaches SWNT or MWNT having a thermal decomposition temperature greater than 600°C (Paragraphs 110-111).  However, Morishita et al fails to specifically disclose glass fiber, phosphate ester derivative, thermoplastic resin, weight ratio of carbon nanotube to phosphate ester derivative, 0.1-2wt%/0.001-30wt% of carbon nanotubes, the maximum length, average length, average diameter and aspect ratio of the carbon nanotubes and the tensile strength, thermal deformation,  ratio of maximum/minimum surface resistance of the composite material, polycarbonate copolymer having a molecular weight from 15,000-100,000 and surface resistivity.
In the same field of endeavor, Elia et al teaches thermoplastic polymer compositions (Abstract) comprising thermoplastic polymer, glass fibers having a length of 2-7mm as a reinforcing agent, carbon nanotubes and flame retardants (Abstract, Paragraphs 28-31).  Elia et al further teaches a thermoplastic polymer such as a polyester, polycarbonate, polyarylate, polyamide and polyethylene (Paragraph 11).  Elia further teaches the thermoplastic polymer film on a surface of molded part (Paragraphs 7-8) wherein the composite can be used for electronic devices/articles (Paragraph 49). 
In the same field of endeavor, Nodera teaches a thermoplastic resin composition comprising 80-99.95 parts thermoplastic resin and 0.05-20 parts carbon nanotubes and 0.05-30 parts of a phosphorus compound as a flame retardant per 100 parts of thermoplastic resin and carbon nanotubes in order to provide high flame retardancy (Abstract, Paragraphs 28-31).  Nodera further teaches phosphate esters such as trimethyl phosphate and phosphines (Paragraphs 183, 191, 221).  Nodera further teaches the carbon nanotubes can be micro-coils (which satisfies claimed rigid random coil) (Paragraph 160).  Nodera et al further teaches electronic devices/articles (Paragraph 315).  Nodera teaches a polycarbonate copolymer having a molecular weight from 10,000 to 100,000 provides enhanced mechanical strength and moldability (which overlaps the claimed molecular weight range) (Paragraphs 75-78).
In the same field of endeavor, Galloway teaches a composite composition comprising a polymer and carbon nanotubes (Pg. 6, Lines 23-24).  Galloway further teaches the composite materials have a substantially uniform surface resistivity across the article made from the composite materials; the substantial uniform surface resistivity of any point of the composite is within the factor of 100 or 10 (Pg. 11, Lines 24-29).  Galloway further teaches the composite achieves good rheological and electrical properties with a uniform dispersion of the nanotubes within the polymer (Pg. 27, Lines 23-25).  Galloway further teaches extrusion compounding of the nanotube with the polymer to disperse into the matrix (Pg. 36, Lines 22-25).  Galloway further teaches the improved distribution of the nanotubes in the composition provides a substantially uniform surface resistivity across the sample, with a factor of 10 (Pg. 38, Lines 14-18).  Galloway et al further teaches compositions or articles having an electrical resistivity of less than about 109 ohm/sq (Pg. 9, Lines 31-32).  Galloway et al further teaches the electrical resistivity of the composition or articles may be tunable by varying the amount of the nanotubes in the polymer (Pg. 10, Lines 3-4).
With regard to the glass fiber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided glass fiber in Morishita et al in view of Elia et al in order to provide an additional reinforcing agent to the composite as taught in Elia et al.
With regard to the phosphate ester derivative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a phosphate ester derivative in Morishita et al and Elia in view of Nodera in order to provide high flame retardancy in the composition Morishita et al and Elia as taught in Nodera.  Moreover, Elia already encompasses the incorporation of a flame retardant in the composition.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.  With regard to the weight ratio of carbon nanotube to phosphate ester derivative, Nodera teaches 0.05-20 parts carbon nanotubes and 0.05-30 parts of a phosphorus compound as a flame retardant in order to provide high flame retardancy; which overlaps the instantly claimed 1:3-15 ratio.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With regard to 0.1-2wt%/0.001-30wt% of carbon nanotubes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided 0.1-2wt% or 0.001-30wt%of carbon nanotubes in Morishita et al as Morishita et al teaches 0.1-50vol% of the nanocomposite in a resin, which overlaps the claimed range.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With regard to coiled carbon nanotubes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided coiled carbon nanotubes in Morishita et al in view of Nodera in order to provide multiple carbon nanotubes together in the nanocomposite.
With regard to the maximum length, average length, average diameter and aspect ratio of the carbon nanotubes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the maximum length, average length, average diameter and aspect ratio of the carbon nanotubes as instantly claimed because Morishita et al teaches an average diameter of 100nm or less and has an upper limit of 1000nm or less and an aspect ratio of 80 or more wherein high aspect ratio of greater than at least 80 of the nanotubes/nanostructures provide improvement in thermal conductive properties, electrical properties and dispersion of the composites as well as mechanical, tensile and impact strength and it would only be obvious to the ordinary artisan to provide maximum and average lengths and diameters within these ranges (Paragraphs 26, 28).  
With regard to the tensile strength of the composite material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the tensile strength of the composition of Morishita et al, Elia and Nodera to have a tensile strength within the ranges as claimed it is well known in the art that carbon nanotubes have a tensile strength of higher than 1050 kg/cm3.  Moreover, Elia teaches coatings with a tensile modulus of at least 11GPa (Paragraph 33).  
With regard to the thermal deformation of the composite material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the thermal deformation of the nanocomposite of Morishita et al, Elia and Nodera to have a thermal deformation within the ranges as claimed because Morishita et al, Elia and Nodera encompasses a similar composite comprising overlapping amounts of the components of the instant claimed and having a carbon nanotube at a decomposition temperature of greater than 600C; hence, it is expected for the composition to  have a thermal deformation temperature of 95°C or more.  
With regard to the ratio of maximum value to minimum value of the surface resistance, it would have been obvious to one of ordinary skill in the art to have provided the claimed ratio of maximum value to minimum value of the surface resistance of measured according to ASTM D257 is 1X102 or less or 1X10 or less in Morishita et al, Elia, Nodera in view of Galloway because Morishita et al teaches the nanostructure can be uniformly dispersing in a resin; mixing the nanostructure and copolymer and resin and/or additive by melt-kneading using an extruder and is uniformly mixed (Paragraphs 78, 88, 90) and Galloway teaches that improved distribution with extrusion compounding of the nanotubes in the composition provides a substantially uniform surface resistivity across the sample, with a factor of 10 (Pg. 36, Lines 22-25; Pg. 38, Lines 14-18).
With regard to the polycarbonate copolymer having a molecular weight from 15,000-100,000, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provide a polycarbonate copolymer having a molecular weight from 15,000-100,000 in Morishita et al, Elia in view of Nodera in order provide a thermoplastic polymer with enhanced mechanical strength and moldability as taught by Nodera.
With regard to the surface resistivity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the surface resistivity within the range as instantly claimed in Morishita et al, Elia and Nodera in view of Galloway as Galloway teaches varying the amount of nanotubes in the polymer controls the resistivity of the composition or article; varying the amount of nanotubes in the composite would only be obvious to the ordinary artisan.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al (US Patent Application 2012/0053288 (already of record)) in view of Elia (US Patent Application 2008/0176088 (already of record)) in view of Nodera (US Patent Application 2006/0089434 (already of record)) in view of Galloway et al (WO 2013/013070 (already of record)) as applied to claims 1-6, 8-14, 18-20 above, and in further view of Takagiwa et al (US Patent Application 2015/0018490).
Regarding claim 7, Morishita et al, Elia, Nodera and Galloway disclose the invention substantially as claimed Morishita et al, Elia, Nodera and Galloway teach the features above.  However, Morishita et al, Elia, Nodera and Galloway fail to specifically disclose the claimed aspect ratio range of the carbon nanotubes.
In the same field of endeavor, Takagiwa et al teaches a resin composition comprising carbon nanotubes (Paragraphs 34-35).  Takagiwa et al further teaches aspect ratio of 20-1000 for the carbon nanotubes results in improved tensile strength and improved dispersibility of the nanotube in the resin (Paragraph 87).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided carbon nanotubes having an aspect ratio of 1000 in Morishita et al, Elia, Nodera, Galloway in view of Takagiwa in order to improve the tensile strength of the composition and dispersibility of the nanotube in the resin as taught in Takagiwa et al (Paragraph 87).

Claim 22, 25, 28-29, 30, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al (US Patent Application 2012/0053288 (already of record)) in view of Elia (US Patent Application 2008/0176088 (already of record)) in view of Nodera (US Patent Application 2006/0089434 (already of record)) in view of Galloway et al (WO 2013/013070 (already of record)) in view of Takagiwa et al (US Patent Application 2015/0018490).
Regarding claims 22, 25, 28-29, 30, 32, Morishita et al teaches a nanocomposite comprising a nanostructure that is excellent in dispersability in an aqueous solvent (Abstract, Paragraph 11).  Morishita et al further teaches the nanostructure can be a SWNT or MWNT (Paragraph 27) having an average diameter of 100nm or less and has an upper limit of 1000nm or less and an aspect ratio of 80 or more wherein high aspect ratio of greater than at least 80 of the nanotubes/nanostructures provide improvement in thermal conductive properties, electrical properties and dispersion of the composites as well as mechanical, tensile and impact strength (Paragraphs 24-25).  Morishita et al further teaches adsorbing a copolymer to the nanostructure, the nanostructure can be uniformly dispersing in a resin and solvent (Paragraph 78).  Morishita et al further teaches a composition comprising 0.1-50vol% of the nanocomposite in a resin (Paragraph 80).  Morishita et al further teaches mixing the nanostructure and copolymer and also a resin and/or additive by melt-kneading and is uniformly mixed (Paragraphs 88, 90).  Morishita et al further teaches SWNT or MWNT having a thermal decomposition temperature greater than 600°C (Paragraphs 110-111).  However, Morishita et al fails to specifically disclose glass fiber, phosphate ester derivative, thermoplastic resin, weight ratio of carbon nanotube to phosphate ester derivative, 0.1-2wt%/0.001-30wt% of carbon nanotubes, aspect ratio of the carbon nanotubes, thermal deformation, ratio of maximum/minimum surface resistance of the composite material, polycarbonate copolymer having a molecular weight from 15,000-100,000 and surface resistivity.
In the same field of endeavor, Elia et al teaches thermoplastic polymer compositions (Abstract) comprising thermoplastic polymer, glass fibers having a length of 2-7mm as a reinforcing agent, carbon nanotubes and flame retardants (Abstract, Paragraphs 28-31).  Elia et al further teaches a thermoplastic polymer such as a polyester, polycarbonate, polyarylate, polyamide and polyethylene (Paragraph 11).  Elia further teaches the thermoplastic polymer film on a surface of molded part (Paragraphs 7-8) wherein the composite can be used for electronic devices/articles (Paragraph 49). 
In the same field of endeavor, Nodera teaches a thermoplastic resin composition comprising 80-99.95 parts thermoplastic resin and 0.05-20 parts carbon nanotubes and 0.05-30 parts of a phosphorus compound as a flame retardant per 100 parts of thermoplastic resin and carbon nanotubes in order to provide high flame retardancy (Abstract, Paragraphs 28-31).  Nodera further teaches phosphate esters such as trimethyl phosphate and phosphines (Paragraphs 183, 191, 221).  Nodera further teaches the carbon nanotubes can be micro-coils (which satisfies claimed rigid random coil) (Paragraph 160).  Nodera et al further teaches electronic devices/articles (Paragraph 315).
In the same field of endeavor, Galloway teaches a composite composition comprising a polymer and carbon nanotubes (Pg. 6, Lines 23-24).  Galloway further teaches the composite materials have a substantially uniform surface resistivity across the article made from the composite materials; the substantial uniform surface resistivity of any point of the composite is within the factor of 100 or 10 (Pg. 11, Lines 24-29).  Galloway further teaches the composite achieves good rheological and electrical properties with a uniform dispersion of the nanotubes within the polymer (Pg. 27, Lines 23-25).  Galloway further teaches extrusion compounding of the nanotube with the polymer to disperse into the matrix (Pg. 36, Lines 22-25).  Galloway further teaches the improved distribution of the nanotubes in the composition provides a substantially uniform surface resistivity across the sample, with a factor of 10 (Pg. 38, Lines 14-18).
In the same field of endeavor, Takagiwa et al teaches a resin composition comprising carbon nanotubes (Paragraphs 34-35).  Takagiwa et al further teaches aspect ratio of 20-1000 for the carbon nanotubes results in improved tensile strength and improved dispersibility of the nanotube in the resin (Paragraph 87).  
With regard to the glass fiber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided glass fiber in Morishita et al in view of Elia et al in order to provide an additional reinforcing agent to the composite as taught in Elia et al.
With regard to the phosphate ester derivative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a phosphate ester derivative in Morishita et al and Elia in view of Nodera in order to provide high flame retardancy in the composition Morishita et al and Elia as taught in Nodera.  Moreover, Elia already encompasses the incorporation of a flame retardant in the composition.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.  With regard to the weight ratio of carbon nanotube to phosphate ester derivative, Nodera teaches 0.05-20 parts carbon nanotubes and 0.05-30 parts of a phosphorus compound as a flame retardant in order to provide high flame retardancy; which overlaps the instantly claimed 1:3-15 ratio.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With regard to 0.1-2wt%/0.001-30wt% of carbon nanotubes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided 0.1-2wt%/0.001-30wt% of carbon nanotubes in Morishita et al as Morishita et al teaches 0.1-50vol% of the nanocomposite in a resin, which overlaps the claimed range.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With regard to the average length and aspect ratio of the carbon nanotubes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the average length and aspect ratio of the carbon nanotubes as instantly claimed because Morishita et al teaches an average diameter of 100nm or less and has an upper limit of 1000nm or less and an aspect ratio of 80 or more wherein high aspect ratio of greater than at least 80 of the nanotubes/nanostructures provide improvement in thermal conductive properties, electrical properties and dispersion of the composites as well as mechanical, tensile and impact strength and it would only be obvious to the ordinary artisan to provide maximum and average length within this range (Paragraphs 26, 28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided carbon nanotubes having an aspect ratio of 1000 in Morishita et al, Elia, Nodera, Galloway in view of Takagiwa in order to improve the tensile strength of the composition and dispersibility of the nanotube in the resin as taught in Takagiwa et al (Paragraph 87).
With regard to the thermal deformation of the composite material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the thermal deformation of the nanocomposite of Morishita et al, Elia and Nodera to have a thermal deformation within the ranges as claimed because Morishita et al, Elia and Nodera encompasses a similar composite comprising overlapping amounts of the components of the instant claimed and having a carbon nanotube at a decomposition temperature of greater than 600C; hence, it is expected for the composition to  have a thermal deformation temperature of 95°C or more.  
With regard to the ratio of maximum value to minimum value of the surface resistance, it would have been obvious to one of ordinary skill in the art to have provided the claimed ratio of maximum value to minimum value of the surface resistance of measured according to ASTM D257 is 1X102 or less or 1X10 or less in Morishita et al, Elia, Nodera in view of Galloway because Morishita et al teaches the nanostructure can be uniformly dispersing in a resin; mixing the nanostructure and copolymer and resin and/or additive by melt-kneading using an extruder and is uniformly mixed (Paragraphs 78, 88, 90) and Galloway teaches that improved distribution with extrusion compounding of the nanotubes in the composition provides a substantially uniform surface resistivity across the sample, with a factor of 10 (Pg. 36, Lines 22-25; Pg. 38, Lines 14-18).
With regard to the polycarbonate copolymer having a molecular weight from 15,000-100,000, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provide a polycarbonate copolymer having a molecular weight from 15,000-100,000 in Morishita et al, Elia in view of Nodera in order provide a thermoplastic polymer with enhanced mechanical strength and moldability as taught by Nodera.
With regard to the surface resistivity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the surface resistivity within the range as instantly claimed in Morishita et al, Elia and Nodera in view of Galloway as Galloway teaches varying the amount of nanotubes in the polymer controls the resistivity of the composition or article; varying the amount of nanotubes in the composite would only be obvious to the ordinary artisan.


Response to Arguments
Applicant's arguments filed July 27, 2022 have been fully considered but they are not persuasive. 
With respect to the obviousness rejection over Morishita et al in view of Elia in view of Nodera in view of Galloway et al, Applicant argues that a person of ordinary skill in the art would never have modified Morishita with Galloway because the result would have modified Morishita et al in a way that is completely contrary to the fundamental principles and mode of operation of Morishita et al.  Applicant further argues that there is no reasonable expectation of success.  The Examiner respectfully disagrees with the above argument because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The Galloway reference is utilized to teach that when a composite comprising a polymer and carbon nanotubes that is extrusion compounded provides improved distribution of the nanotubes and a uniform surface resistivity across the sample within a factor of 10, wherein Morishita et al already teaches a composite comprising these same components that is melt-kneaded with an extruder and uniformly mixed.  The Galloway et al reference is not utilized to modify the Morishita et al reference as Applicant asserts.  Furthermore, Galloway et al does teach that the nanotubes can be coated (Pg. 28, Lines 3-4).  Regarding Applicants argument of no expectation of success, there Examiner disagrees with Applicants arguments because as recited above, Morishita et al already teaches a nanocomposite comprising a polymer and carbon nanotubes that is extruded, therefore, it is unclear how there is no expectation of success.  As explained above, the Galloway reference teaches that a composite comprising a polymer and carbon nanotubes that is extrusion compounded provides a composite material with substantially uniform surface resistivity across the article made from the composite materials, within a factor of 10 (Pg. 11, Lines 24-29); hence, it is obvious to one of ordinary skill in the art to have provided a uniform surface resistivity in the nanocomposite of Morishita et al within the factor of 10 as Morishita et al also teaches a nanocomposite comprising a polymer and nanotubes that are uniformly mixed and extruded, in the same process as described in Galloway et al.
Applicant further argues that the rejection is based upon impermissible use of hindsight.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant further argues that Morishita et al lacks a majority of the features of claim 1 and the rejection is a 4 or 5 based combination.  In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
With respect to the obviousness rejection over Morishita et al in view of Elia in view of Nodera in view of Galloway et al in view of Takagiwa et al, Applicant argues that the grounds for rejection state that it would have been expected that the prior art would have possessed the claimed deformation temperature and there is no explanation or basis given why this property would necessarily flow from the cited references.  The Examiner respectfully disagrees with the above argument because as recited in the previous office action and above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the thermal deformation of the nanocomposite of Morishita et al, Elia and Nodera to have a thermal deformation within the ranges as claimed because Morishita et al, Elia and Nodera encompasses a similar composite comprising overlapping amounts of the components of the instant claimed and having a carbon nanotube at a decomposition temperature of greater than 600C; hence, it is expected for the composition to  have a thermal deformation temperature of 95°C or more.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        November 7, 2022